Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 10–24 have been submitted for examination.  
Claims 10–12 and 19–21 have been examined and rejected. 
Claims 22–24 are objected to as being dependent upon a rejected base claim. 

Allowable Subject Matter
Claims 13–18 are allowed.
Claims 22–24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10–12 and 21 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2010/0172278) in view of Yoshii et al. (US 2010/0172286).
Regarding claims 10 and 21, Nishio discloses:
An apparatus that improves video streaming, comprising:
an adaptive communication device that includes a transmission sub-system,  (Nishio, Fig. 7, ¶¶ [0058], [0104], [0106], “unimportant data may be arranged in the last OFDM symbol in the subframe in which transmission power is decreased in the multicast channel. Here, "unimportant data" refers to . . . enhanced layer data in layered modulation,”, alternatively, enhanced layer data in layered modulation may be arranged in the last multiplexing subframe in a broadcasting frame , ¶¶ [0058], [0104], “"subframe" may be the units of transmission time such as time slots and frames”, ¶ [0106], “although the multicast communication scheme has been described with the embodiments as examples, the present invention may be applied to broadcast communication. Particularly with 3GPP, the broadcast communication is referred to as "MEMS (Multicast/Broadcast Multimedia Service).")  the transmission sub-system including:
generates at least one low-level packet from each bitstream packet of the plural layers of bitstream packets, and selects one or more communication channels to transmit the at least one low-level packet; (Nishio, Fig. 7, ¶¶ [0058], [0104], [0106], “unimportant data may be arranged in the last OFDM symbol in the subframe in which transmission power is decreased in the multicast channel. Here, "unimportant data" refers to . . . enhanced layer data in layered modulation,”, this limitation refers to well-known features of layered modulation (supported inter alia by ¶ [0062]  of Khan et al., US 2007/0165566) alternatively, Nishio further teaches, enhanced layer data in layered modulation may be arranged in the last multiplexing subframe in a broadcasting frame)
at least one network transmission interface; and (Nishio, ¶ [0039], “the base station transmits the unicast transmission data, the multicast transmission data and control information showing the transmission parameters, to the mobile station.”, ¶ [0106], “although the multicast communication scheme has been described with the embodiments as examples, the present invention may be applied to broadcast communication. Particularly with 3GPP, the broadcast communication is referred to as "MEMS (Multicast/Broadcast Multimedia Service).") and
by sending available modulation, coding methods, and corresponding bit error rate, generates instructions for the packet arbiter on basis of packet service class configuration information received from the video sender and channel status statistics received from the at least one network transmission interface. (Nishio, ¶ [0042], “IFFT sections 104-1 and 104-2 carry out IFFT processing on multiplex signals, convert the signals into the time domain and generate OFDM symbols. CP inserting sections 105-1 and 105-2 insert rear portions of the OFDM symbols generated by the IFFT as CP's to the leading portions.”)
Nishio fails to teach “a packet arbiter that receives plural layers of bitstream packets from a video sender,” “at least one network transmission interface that communicates with the packet arbiter;” and  “a channel manager that communicates with the packet arbiter and the at least one network transmission interface”
In a similar field of endeavor Yoshii teaches:
a packet arbiter that receives plural layers of bitstream packets from a video sender, (Yoshii, Fig. 12, a combination of 201, 202, 203, 204, and 205)
(Yoshii, Fig. 12, 206) and  
a channel manager that communicates with the packet arbiter and the at least one network transmission interface (Yoshii, Fig. 12, 208, 209, 210)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for hierarchical transmission as taught by Nishio with the explicit structures as taught by Yoshii. The motivation is “if the OFDM scheme is employed in multicast communication and there is a mobile station located nearby the cell boundary, if a plurality of the same OFDM symbols transmitted at the same time from a plurality of base stations with a shorter time lag than the CP length, these OFDM symbols are combined and received in a state their received power is amplified. To correct the channel fluctuation (phase fluctuation and amplitude fluctuation) of the combined signals by channel estimation, channel estimation values for these combined signals are necessary. Therefore, in multicast communication using the OFDM scheme, for the pilot used to calculate channel estimation values, the same pilot needs to be transmitted from a plurality of base stations at the same time, as in the case of multicast data. That is, the pilot for multicast data needs to be common between a plurality of cells.” as taught by Yoshii (¶ [0005]) or to “to provide a radio transmitting apparatus and a radio transmitting method for increasing communication system throughput by improving the reception accuracy of the unicast channel received following the multicast channel” as taught by Nishio (¶ [0010]).

Regarding claim 11, the combination of Nishio and Yoshii teaches:
The apparatus of claim 10, wherein the adaptive communication device further includes a receiving sub-system, (Nishio, Fig. 7, ¶¶ [0058], [0104], [0106], “unimportant data may be arranged in the last OFDM symbol in the subframe in which transmission power is decreased in the multicast channel. Here, "unimportant data" refers to . . . enhanced layer data in layered modulation,”, alternatively, enhanced layer data in layered modulation may be arranged in the last multiplexing subframe in a broadcasting frame , ¶¶ [0058], [0104], “"subframe" may be the units of transmission time such as time slots and frames”, ¶ [0106], “although the multicast communication scheme has been described with the embodiments as examples, the present invention may be applied to broadcast communication. Particularly with 3GPP, the broadcast communication is referred to as "MEMS (Multicast/Broadcast Multimedia Service).") the receiving sub-system communicating with the transmission sub-system and including:
at least one network reception interface that receives the at least one low-level packet from the transmission sub-system; and (Nishio, ¶ [0042], “IFFT sections 104-1 and 104-2 carry out IFFT processing on multiplex signals, convert the signals into the time domain and generate OFDM symbols. CP inserting sections 105-1 and 105-2 insert rear portions of the OFDM symbols generated by the IFFT as CP's to the leading portions.”)  and
a packet regenerator that receives the at least one low-level packet via the at least one network reception interface,  (Nishio, ¶ [0042], “Multiplexing sections 103-1 and 103-2 multiplex the modulated unicast data signal or modulated multicast data signal, the control information and the pilot signal and form a multiplex subframe. The multiplexing method may employ time-domain-multiplexing (i.e. OFDM symbol multiplexing) or frequency-domain-multiplexing (i.e. subcarrier multiplexing) in a subframe or may employ the combination of these.”, ¶ [0106], “although the multicast communication scheme has been described with the embodiments as examples, the present invention may be applied to broadcast communication. Particularly with 3GPP, the broadcast communication is referred to as "MEMS (Multicast/Broadcast Multimedia Service)."”)  generates an original bitstream packet that exists in the plural layers of bitstream packets from the at least one low-level packet, and transmits the original bitstream packet to a video receiver. (Nishio, ¶ [0039], “the base station transmits the unicast transmission data, the multicast transmission data and control information showing the transmission parameters, to the mobile station.”, ¶ [0106], “although the multicast communication scheme has been described with the embodiments as examples, the present invention may be applied to broadcast communication. Particularly with 3GPP, the broadcast communication is referred to as "MEMS (Multicast/Broadcast Multimedia Service).")

Regarding claim 12, the combination of Nishio and Yoshii teaches:
The apparatus of claim 10, further comprising another adaptive communication device that includes at least one network interface to provide at least one communication channel such that the another adaptive communication device receives the at least one low-level packet from the adaptive communication device (Nishio, ¶ [0042], “IFFT sections 104-1 and 104-2 carry out IFFT processing on multiplex signals, convert the signals into the time domain and generate OFDM symbols. CP inserting sections 105-1 and 105-2 insert rear portions of the OFDM symbols generated by the IFFT as CP's to the leading portions.”) and reconstructs the low-level packet into an original bitstream packet that exists in the plural layers of bitstream packets. (Nishio, ¶ [0039], “the base station transmits the unicast transmission data, the multicast transmission data and control information showing the transmission parameters, to the mobile station.”, ¶ [0106], “although the multicast communication scheme has been described with the embodiments as examples, the present invention may be applied to broadcast communication. Particularly with 3GPP, the broadcast communication is referred to as "MEMS (Multicast/Broadcast Multimedia Service).")


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2010/0172278) in view of Li et al. (US 2017/0359607).
Regarding claim 19, Nishio discloses:
(Nishio, Fig. 7, ¶¶ [0058], [0104], [0106], “unimportant data may be arranged in the last OFDM symbol in the subframe in which transmission power is decreased in the multicast channel. Here, "unimportant data" refers to . . . enhanced layer data in layered modulation,”, this limitation refers to well-known features of layered modulation (supported inter alia by ¶ [0062]  of Khan et al., US 2007/0165566) alternatively, Nishio further teaches, enhanced layer data in layered modulation may be arranged in the last multiplexing subframe in a broadcasting frame)
the method comprising:
Nishio fails to explicitly disclose “improving latency for video streaming by synchronizing vertical synchronization (vsync) timing of a video output interface with that of a video input interface via exchange of vsync packets between a video sender and a video receiver when transmitting video data from the video sender to the video receiver.”
In a similar field of endeavor Li teaches:
improving latency for video streaming by synchronizing vertical synchronization (vsync) timing of a video output interface with that of a video input interface via exchange of vsync packets between a video sender and a video receiver when transmitting video data from the video sender to the video receiver, (Li makes transmission synchronization within a group obvious, ¶ [0031], “the player 120 may control multiple secondary devices 130 which may render the media in sync. For example, the player 120 may be an Apple TV device which may output to one or more output displays in a bar, gym, conference room, stadium, airplane, or other location with multiple audio and/or video outputs.”) wherein the video receiver controls a timing of the video receiver by estimating a timing of the video sender in order to synchronize with the video sender, thereby reducing latency and improving performance for video streaming. (Li, ¶[0031] “To avoid asynchronous output from any combination of secondary devices 130, the player 120 may use an adaptive bitrate which it may control. The player 120 may therefore alter the bitrate to ensure that each secondary device 130 is able to render the media at the exact same time.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for hierarchical transmission as taught by Nishio with the system for estimating timing as taught by Li.
The motivation is “the player 120 may alter the bitrate based on network bandwidth, latency, output capabilities, and other system parameters so that no secondary device 130 is rendering the media before or after any other secondary device 130” as taught by Li (¶ [0031]).

Regarding claim 20, the combination of Nishio and Li teaches:
The method of claim 19, further comprising: receiving, by the video receiver, an expected time interval between two successive vsync rising edges for vsync signals; initializing, by the video receiver, time of next vsync signal; checking, by the video receiver and at each clock cycle, whether a new vsync packet that carries updated video sender vsync time is received; and (Li makes transmission synchronization within a group obvious, ¶ [0031], “the player 120 may control multiple secondary devices 130 which may render the media in sync. For example, the player 120 may be an Apple TV device which may output to one or more output displays in a bar, gym, conference room, stadium, airplane, or other location with multiple audio and/or video outputs. To avoid asynchronous output from any combination of secondary devices 130, the player 120 may use an adaptive bitrate which it may control. The player 120 may therefore alter the bitrate to ensure that each secondary device 130 is able to render the media at the exact same time.”) improving latency by updating, by the video receiver, the vsync time of the video output interface. (Li, ¶ [0031], “the player 120 may alter the bitrate based on network bandwidth, latency, output capabilities, and other system parameters so that no secondary device 130 is rendering the media before or after any other secondary device 130”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426